Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-9, 11-12, 14-17, and 20-24 are allowed. Renumbered as 1-20.
 Claim 1, A method performed by one or more computers, the method comprising: storing, by the one or more computers, semantic graph data for a semantic graph, wherein the semantic graph data indicates objects and relationships among the objects,
 wherein the objects include a card object that represents characteristics of an information card, 
wherein the card object specifies multiple types of data to include in a presentation of the information card;
 receiving, by the one or more computers, a request from a client device; in response to receiving the request:
 identifying, by the one or more computers, an entity related to the request and an object represented in the semantic graph that corresponds to the entity; 
using, by the one or more computers, the card object represented in the semantic graph to determine a set of attributes and/or metrics to include in presentation of the information card for the entity; 
and retrieving, by the one or more computers, data for the information card, including values for the set of attributes and/or metrics for the entity; and the retrieved data for the information card to the client device based on the card object indicated by the semantic graph data. 
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically Deboll et al. (US Patent Application Publication #20190108274 ) teaches document retrieval from a large document storage database may be facilitated through the use of a search system configured for identifying concepts related to a specific search query provided by a user. Prior to retrieving documents for inclusion in a listing of search results, the terms included within a user-provided search query may be expanded based on relationships between terms represented within a Resource Description Framework (RDF) triplestore to generate a semantic search query. (Abstract lines 1-9). McAteer et al. (US 2017/0147635) teaches b) a computer-implemented method for semantic graph augmentation for domain adaptation, comprising: providing a semantic graph based on a knowledge base in which concepts are linked by semantic relationships; analyzing a domain corpus of content in a new target domain for adaptation with reference to one or more resources that provide syntactic analysis of the domain content that links portions of the domain corpus to existing concepts and links in the semantic graph; (Paragraphs 0007).
However, none of the prior art cited alone or in combination provides the motivation to teach c) using, by the one or more computers, the card object represented in the semantic graph to determine a set of attributes and/or metrics to include in presentation of the information card for the entity; 
and retrieving, by the one or more computers, data for the information card, including values for the set of attributes and/or metrics for the entity;
Claim 17, A system comprising one or more computers; 
and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: storing, by the one or more computers, semantic graph data for a semantic graph, wherein the semantic graph data indicates objects and relationships among the objects, 
wherein the objects include a card object that represents characteristics of an information card,  wherein the card object specifies multiple types of data to include in a presentation of the information card;
 receiving, by the one or more computers, a request from a client device; in response to receiving the request: identifying, by the one or more computers, an entity related to the request and an object represented in the semantic graph that corresponds to the entity; 
using, by the one or more computers, the card object represented in the semantic graph to determine a set of attributes and/or metrics to include in presentation of the information card for the entity,
 and retrieving, by the one or more computers, data for the information card, including values for the set of attributes and/or metrics for the entity; and the retrieved data for the information card to the client device based on the card object indicated by the semantic graph data.
The following is an examiner's statement of reasons for allowance:Regarding claim 17, the prior art of record, specifically Deboll et al. (US Patent Application Publication #20190108274 ) teaches document retrieval from a large document storage database may be facilitated through the use of a search system configured for identifying concepts related to a specific search query provided by a user. Prior to retrieving documents for inclusion in a listing of search results, the terms included within a user-provided search query may be expanded based on relationships between terms represented within a Resource Description Framework (RDF) triplestore to generate a semantic search query. (Abstract lines 1-9). McAteer et al. (US 2017/0147635) teaches b) a computer-implemented method for semantic graph augmentation for domain adaptation, comprising: providing a semantic graph based on a knowledge base in which concepts are linked by semantic relationships; analyzing a domain corpus of content in a new target domain for adaptation with reference to one or more resources that provide syntactic analysis of the domain content that links portions of the domain corpus to existing concepts and links in the semantic graph; (Paragraphs 0007).
However, none of the prior art cited alone or in combination provides the motivation to teach c) using, by the one or more computers, the card object represented in the semantic graph to determine a set of attributes and/or metrics to include in presentation of the information card for the entity; 
and retrieving, by the one or more computers, data for the information card, including values for the set of attributes and/or metrics for the entity;

Claim 20, One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
storing, by the one or more computers, semantic graph data for a semantic graph, wherein the semantic graph data indicates objects and relationships among the objects, wherein the objects include a card object that represents characteristics of an information card, 
wherein the card object specifies multiple types of data to include in a presentation of the information card; 
receiving, by the one or more computers, a request from a client device; in response to receiving the request:
 determining, by the one or more computers, an entity related to the request and an object represented in the semantic graph that corresponds to the entity; 
using, by the one or more computers, the card object represented in the semantic graph to determine a set of attributes and/or metrics to include in presentation of the information card for the entity; and retrieving, by the one or more computers, data for the information card, including values for the set of attributes and/or metrics for the entity; and the retrieved data for the information card to the client device based on the card object indicated by the semantic graph data.
The following is an examiner's statement of reasons for allowance:Regarding claim 20, the prior art of record, specifically Deboll et al. (US Patent Application Publication #20190108274 ) teaches document retrieval from a large document storage database may be facilitated through the use of a search system configured for identifying concepts related to a specific search query provided by a user. Prior to retrieving documents for inclusion in a listing of search results, the terms included within a user-provided search query may be expanded based on relationships between terms represented within a Resource Description Framework (RDF) triplestore to generate a semantic search query. (Abstract lines 1-9). McAteer et al. (US 2017/0147635) teaches b) a computer-implemented method for semantic graph augmentation for domain adaptation, comprising: providing a semantic graph based on a knowledge base in which concepts are linked by semantic relationships; analyzing a domain corpus of content in a new target domain for adaptation with reference to one or more resources that provide syntactic analysis of the domain content that links portions of the domain corpus to existing concepts and links in the semantic graph; (Paragraphs 0007).
However, none of the prior art cited alone or in combination provides the motivation to teach c) using, by the one or more computers, the card object represented in the semantic graph to determine a set of attributes and/or metrics to include in presentation of the information card for the entity; and retrieving, by the one or more computers, data for the information card, including values for the set of attributes and/or metrics for the entity; and the retrieved data for the information card to the client device based on the card object indicated by the semantic graph data.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        08/27/2022